Exhibit 10.9

 

CHANGE IN CONTROL AGREEMENT

 

CHANGE IN CONTROL AGREEMENT (this “Agreement”) made as of this 25th day of
March, 2002 by and between UNITY BANK, a New Jersey state bank with its
principal place of business located at 64 Old Highway 22, Clinton, New Jersey
08809 (the “Bank), Unity Bancorp, Inc. a Delaware corporation with its principal
place of business located at 64 Old Highway 22, Clinton, New Jersey 08809
(“Unity”) (Bank and Unity collectively, “Employer”), and Michael Downes, an
individual residing at                                          (“Executive”).

 

W I T N E S S E T H:

WHEREAS, Executive is a valued employee of the Bank;

WHEREAS, Employer wishes to ensure that it will continue to get Executive’s
undivided effort and attention;

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties hereto, intending to be legally bound, agree as follows:

1.             Change in Control.

(a)           Upon the occurrence of a Change in Control (as herein defined),
Executive shall become entitled to receive the payments (the “Payments”)
provided for under either paragraph (c) or paragraph (d) below.

(b)           A “Change in Control” shall mean:

(i)                                     a reorganization, merger, consolidation
or sale of all or substantially all of the assets of Unity or a similar
transaction in which Unity is not the resulting entity; or

(ii)                                  individuals who constitute the Incumbent
Board (as herein defined) of Unity cease for any reason to constitute a majority
thereof; or

(iii)                               the occurrence of an event of a nature that
would be required to be reported in response to Item I of the current report on
Form 8-K, as

 

--------------------------------------------------------------------------------


 

                                                in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or

(iv)                              Without limitation, a change in control shall
be deemed to have occurred at such time as (i) any “person” (as the term is used
in Section 13(d) and 14(d) of the Exchange Act) other than Unity or the trustees
or any administrator of any employee stock ownership plan and trust, or any
other employee benefit plans, established by Employer from time-to-time is or
becomes a “beneficial owner” (as defined in Rule 13-d under the Exchange Act)
directly or indirectly, of securities of Unity representing 25% or more of
Unity’s outstanding securities ordinarily having the right to vote at the
election of directors; or

(v)                                 A proxy statement soliciting proxies from
stockholders of Unity is disseminated by someone other than the current
management of Unity, seeking stockholder approval of a plan of reorganization,
merger or consolidation of Unity or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan or transaction are exchanged or converted
into cash or property or securities not issued by Unity; or

(vi)                              A tender offer is made for 25% or more of the
voting securities of Unity and shareholders owning beneficially or of record 25%
or more of the outstanding securities of Unity have tendered or offered to sell
their shares pursuant to such tender and such tendered shares have been accepted
by the tender offeror.

For these purposes, “Incumbent Board” means the Board of Directors of Unity on
the date hereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by members or stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be considered as

 

 

2

--------------------------------------------------------------------------------


 

though he were a member of the Incumbent Board.

(c)           In the event the conditions of Section (a) above are satisfied,
and, in connection with such Change in Control Executive’s employment with
Employer and/or its successors is terminated within twelve (12) months of such
Change In Control, regardless of whether such termination is by Employer or its
successor, through Executive’s resignation of employment with Employer, or
Executive’s failure to accept an offer of employment with any successor to
Employer, Executive shall be entitled to receive a payment equal to eighteen
(18) months of Executive’s then current monthly Base Salary (as defined below). 
The Payment shall be made to Executive, in a single lump sum payment to be made
within thirty (30) days of  the termination of Executive’s employment.  For
purposes of this Agreement, the Executive’s monthly Base Salary shall be that
annual salary most recently approved by Employer’s Board of Directors or a
committee thereof divided by twelve.

In addition to the foregoing, Executive shall be entitled to receive from
Employer or its successor, hospital, health, medical and life insurance on the
terms and at the same cost to Executive as Executive was receiving such benefits
upon the date of the Change in Control.  Employer’s obligation to continue such
insurance benefits will be for a period of twelve (12) months.

(d)           In the event the conditions of Section (a) are satisfied and
Executive’s employment with the Employer or its successor is not terminated in
connection with such Change in Control but rather is continued by the Employer
or its successor, in lieu of the payment provided for under paragraph (c) above,
Executive shall be entitled to receive a payment equal to nine months of the
Executive’s then current Base Salary.  Such payment shall be made upon the
consummation of the Change in Control.  If Executive’s employment is
subsequently terminated and Executive becomes entitled to benefits under
paragraph (c) above, Employer or its successor shall receive credit against any
payments required under paragraph (c) for any payments made hereunder.

2.             No Guaranty of Employment.  Nothing in this Agreement shall be
construed as guarantying the employment of the Executive.  Executive shall
remain an “employee at will” of Employer at all time during the term of this
Agreement.

3.             Notices. Any and all notices, demands or requests required or
permitted to be given under this Agreement shall be given in writing and sent,
(i) by registered or certified U.S.

 

 

3

--------------------------------------------------------------------------------


 

mail, return receipt requested, (ii) by hand, (iii) by overnight courier or (iv)
by telecopier addressed to the parties hereto at their addresses set forth above
or such other addresses as they may from time-to-time designate by written
notice, given in accordance with the terms of this Section, together with copies
thereof as follows:

In the case of Executive, to the address set forth on the first page hereof or
to such other address as Executive shall provide in writing to the Employer for
the provision of notices hereunder.

 

 

In the case of Employer, to the address set forth on the first page hereof with
a copy to:

Windels Marx Lane & Mittendorf, LLP

120 Albany Street Plaza, 6th Floor

New Brunswick, New Jersey 08901

Telecopier No. (732) 846-8877

Attention: Robert A. Schwartz

 

Notice given as provided in this Section shall be deemed effective: (i) on the
date hand delivered, (ii) on the first business day following the sending
thereof by overnight courier, (iii) on the seventh calendar day (or, if it is
not a business day, then the next succeeding business day thereafter) after the
depositing thereof into the exclusive custody of the U.S. Postal Service or (iv)
on the date telecopied.

4.             Term.  This Agreement shall have a term of three years from the
date hereof; provided, however, that in the event the term of this Agreement
would terminate at any time after the Employer has engaged in substantive
negotiations regarding a transaction which would lead to a Change in Control,
this Agreement shall continue to remain in full force in effect until the
earlier to occur of (i) the effectuation of the Change in Control or (ii) the
termination of the negotiations for the proposed transaction which would have
resulted in the Change in Control.

5.             Covenant Not to Compete.  Executive agrees that in the event he
becomes entitled to a payment under Section 1(c) hereof, for a period of six (6)
months after the termination of his employment, he will not in any way, directly
or indirectly, manage, operate, control, accept

 

 

4

--------------------------------------------------------------------------------


 

employment or a consulting position with or otherwise advise or assist or be
connected with or own or have any other interest in or right with respect to
(other than through ownership of not more than five percent (5%) of the
outstanding shares of a corporation whose stock is listed on a national
securities exchange or on the National Association of Securities Dealers
Automated Quotation System) any enterprise which competes with Employer in the
business of banking in the geographic areas in which Employer conducts its
business on the date of Executive’s termination.  In the event that this
covenant not to compete shall be found by a court of competent jurisdiction to
be invalid or unenforceable as against public policy, such court shall exercise
discretion in reforming such covenant to the end that Executive shall be subject
to a covenant not to compete that is reasonable under the circumstances and
enforceable by Employer.  Executive agrees to be bound by any such modified
covenant not to compete.

6.             Assignability.  The services of the Executive hereunder are
personal in nature, and neither this Agreement nor the rights or obligations of
Executive hereunder may be assigned, whether by operation of law or otherwise. 
This Agreement shall be binding upon, and inure to the benefit of, Employer and
its Successors and assigns.  This Agreement shall inure to the benefit of the
Executive’s heirs, executors, administrators and other legal representatives.

7.             Waiver.  The waiver by Employer or the Executive of a breach of
any provision of this Agreement by the other shall not operate or be construed
as a waiver of any subsequent or other breach hereof.

8.             Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without giving
effect to principles of conflict of laws.

9.             Entire Agreement.  This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof and may not be
amended, waived, changed, modified or discharged, except by an agreement in
writing signed by the parties hereto.

10.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.

11.           Amendment.  This Agreement may be modified or amended only by an
amendment in writing signed by both parties.

12.           Severability.  If any provision of this Agreement shall be held
invalid or

 

 

5

--------------------------------------------------------------------------------


 

unenforceable, such invalidity or unenforceability shall attach only to such
provision, only to the extent it is invalid or unenforceable, and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

13.           Section Headings.  The headings contained in this Agreement are
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

 

 

6

--------------------------------------------------------------------------------


 

14.           Fees and Expenses.  If any party to this Agreement institutes any
action or proceeding to enforce this Agreement, the prevailing party in such
action or proceeding shall be entitled to recover from the non-prevailing party
all legal costs and expenses incurred by the prevailing party in such action,
including, but not limited to, reasonable attorneys’ fees and other reasonable
legal costs and expenses.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their

respective hands and seals as of the day and year first above written.

 

ATTEST:

 

UNITY BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

DAVID D. DALLAS

 

 

David D. Dallas, Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

UNITY BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 DAVID D. DALLAS

 

 

 

 

David D. Dallas, Chairman of the Board

 

 

 

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE:

 

 

 

 

 

By:

/s/

 MICHAEL DOWNES

 

 

 

 

Michael Downes

 